[NOT FOR PUBLICATION--NOT TO BE CITED AS PRECEDENT]

             United States Court of Appeals
                 For the First Circuit

No. 97-2379

                      UNITED STATES,

                        Appellee,

                            v.

                     KIRK A. HENSON,

                  Defendant, Appellant.

      APPEAL FROM THE UNITED STATES DISTRICT COURT

               FOR THE DISTRICT OF MAINE

[Hon. Gene Carter, U.S. District Judge]

                         Before

                 Torruella, Chief Judge,
             Coffin, Senior Circuit Judge,
               and Stahl, Circuit Judge.

 William Maselli on brief for appellant.
 Jay P. McCloskey, United States Attorney, George T. Dilworthand F. Mark Terison, Assistant United States Attorneys, on brief
for appellee.

June 10, 1998

        Per Curiam.  Upon careful review of the briefs and
record, we perceive no merit in defendant's appellate
arguments:  
          (1)  The factual findings supporting the suppression
ruling were not clearly erroneous, notwithstanding defendant's
contrary view of the circumstances of his inculpatory statement
to his probation officer.  
          (2)  The district court acted within its considerable
discretion in limiting defendant's repetitious cross-
examination.  Any error in allowing into evidence the probation
officer's memorandum was harmless.  
          (3)  The district court applied appropriate legal
standards in denying defendant's claims for downward departure. 
We have no jurisdiction to review the discretionary bases of
those denials.
          Affirmed.  See 1st Cir. Loc. R. 27.1.